Corson, P. J.
Upon an information duly filed the plaintiff in error was tried and convicted in the circuit court of Clay county of the qrime of grand larceny. The information, evidence, rulings, charge of the court, questions presented for decision, and the property charged to have been stolen are the same as in the case of State v. Sam. J. Montgomery, 17 S. D. 500, 97 N. W. 716, which has been recently decided by this court; and for the reasons therein stated the judgment of the circuit court and order denying a new trial are affirmed.